Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/31/21 has been entered.
Claims 1-18 are pending.  Claims 3-5 and 7-18 have been withdrawn.  
Claims 1-2 and 6 are currently under examination. 

Claim Rejections – 35 USC 112.2
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 2 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite because of a lack of antecedent basis.  Claim 2 recites the limitation of “or, n=1” reference to claim 1.  Claim 1 requires “n=1” already.  There is insufficient antecedent basis for this limitation in the claims. Appropriate correction is required. 

Claim Rejections – 35 USC 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 6 is rejected under 35 U.S.C. 112, second paragraph, because of a lack of antecedent basis.  Claims 6 recites numerous species which do not read on the limitations recited in claim 1 for compound of formula I, particularly for R1 – R8. There is insufficient antecedent basis for the compounds of claims 6 in claim 1. Applicant is advised to correct the claim language.  

Conclusion
Claim 1 is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.

Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658